Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I comprising of claim 1-14 in the reply filed on 09/26/2022 is acknowledged. The traversal is on the grounds that the Restriction requirement should be withdraw, arguing that Group I cannot be produced by a materially different process than Group II, such as the materially different process disclosed in the Requirement for Restriction/Election mailed 09/15/2022 wherein the first plate is not metal. This is not found persuasive due to the following:
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. In said applicant’s arguments, applicant states that claim 1 of the claims filed 09/26/2022, was amended to recite a first metal plate and second metal plate; Applicant then asserts that in doing so Group I can no longer be produced by the materially different process wherein the first plate is not metal, and thus the restriction should be resended.
This argument is not persuasive as Group II can produce a materially different product than Group I:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case Group II can produce a materially different product than group one such as a honeycomb extrusion die comprising of a singular feed hole. This is a materially different product than Group I and thus the restriction will be maintained as the applicant’s arguments are not deemed persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-14 objected to because of the following informalities:  
Claim 1 recites the limitations "the first plate" in lines 3, “the second plate” in line 8, and “extruder die” in line 5, however for more consistent claim language, said limitations should be changed to the terms the “first metal plate”, “second metal plate”, and “honeycomb extruder die” respectively, as said limitations were stated in claim 1 using said terms.
Similarly claims 1- 14 recite “the extruder die of claim 1” in line 1, however for more consistent claim language, said limitation should be changed to the term “honeycomb extruder die”.
Similarly claims 2, 3, 4, 5, and 6 recite “the first plate” in lines 2, 2, 1, 1, and 2 respectively, however for more consistent claim language, said limitation should be changed to the term “first metal plate”.
Similarly claims 2, 3, 4, 5, and 6 recite “the second plate” in line(s) 2, 5, 2, 3-4, and 3, however for more consistent claim language, said limitation should be changed to the term “second metal plate”.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "slots" in line 12 and Similarly Claim 3 recites slots in line 2. It is unclear whether "slots" in both claims 1 and 3, refer to the “plurality of slots” which is recited in claim 1 line 3 or if “slots” is a new limitations, as there is insufficient antecedent basis for this limitation in the claims 1 and 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20150137431 A1).
Regarding claim 1, Hayashi explicitly discloses a honeycomb extrusion die (metal die 1 of the second exemplary embodiment, wherein said structure of the metal die is identical to the first exemplary embodiment as stated in [0090], see Figs. 6), comprising: (second metal die 3 is analogous to the first metal plate, see Fig. 6 annotated below as it depicts die 3 with a first upstream surface and first downstream surface) a first metal plate (3) having a first upstream surface (first upstream surface) and a first downstream surface (first downstream surface), ([0061] discloses the die 3 comprises of second slits 33 which are analogous to the plurality of slots of the instant application. Fig. 5 further depicts pins between slits 33) the first plate (3)  comprising a plurality of pins (pins) formed between a plurality of slots (33), (the pins and slits 33 define an extrusion surface 12 at the first upstream surface; see annotated Fig. 5, [0069]) the plurality of pins (pins) and the plurality of slots (33) defining a discharge face (12) for the extrusion die (1) at the first downstream surface of the first plate (3); (first metal die 2 is analogous to the second metal plate, see Fig. 6 annotated below as it depicts die 2 with a second upstream surface and second downstream surface) a second metal plate (2) having a second upstream surface (second upstream surface) and a second downstream surface (second downstream surface), (the second downstream surface of the die 2 is joined to the first upstream surface of the die 3) wherein the second plate (2) is joined at the second downstream surface (second downstream surface of die 2) to the first upstream surface (first upstream surface of die 3) of the first plate (3); (annotated Fig. 6 depicts an area VII, which is enlarged in Fig. 7. Fig. 7 depicts second feed holes 213 in die 2 extending from the second upstream surface to the communication holes 32 such that raw material can be extruded from slits 33, see [0069]) and a plurality of feed holes (second feeding holes 213 and communication holes 32) extending from the second upstream surface of the second plate (2) through the extrusion die (1) into communication with the slots (33).
Hayashi does not explicitly disclose the first metal plate (metal die 3) and the second metal plate (metal die 2) to be composed of a first and second material respectively wherein said first and second materials have different elastic modules.
However, Hayashi explicitly discloses the second exemplary of the metal die 1, wherein the first metal die 2 has an elastic (Young’s) modulus E1 3.5 times greater that the elastic (Young’s) modulus E2 of the second metal die 3, see Fig.21 and [0095].
A person of ordinary skill in the art, hereinafter POSITA, at the time of the invention would have found it obvious to modify Hayashi, such that the first metal die 2 is formed of a first material and the second metal die is formed of a second material, as it would be implicit that if the first metal die 2 and second metal die 3 have different Young’s modulus’s then they would be formed of different materials. Said POSITA would be motivated to form the dies 2 and 3 from different materials in order to select the optimum material for the dies by adjusting the young’s modulus’s of said dies, see [0098-0099]. 
Therefore, the first metal die 2 and second metal die 3 are formed of the first and second material respectively, wherein the first material has an Elastic (Young’s) modulus E2 3.5 times greater than the elastic (Young’s) modulus E2 second material.

    PNG
    media_image1.png
    517
    766
    media_image1.png
    Greyscale

Hayashi Fig. 5 annotated to depict pins 

    PNG
    media_image2.png
    648
    1015
    media_image2.png
    Greyscale

Hayashi Fig. 6, annotated to highlight upstream and downstream surfaces.

    PNG
    media_image3.png
    647
    869
    media_image3.png
    Greyscale

Hayashi Fig. 7

	Regarding claim 2, Hayashi explicitly discloses the extrusion die (metal die 1, see Fig. 6) of claim 1, wherein the plurality of feed holes (second feeding holes 213 on second metal die 3 and communication holes 32 on first metal die 2; see Fig. 7) comprises first feedhole portions (32) in the first plate (3) and second feedhole portions (213) in the second plate (2).
Regarding claim 3, Hayashi explicitly discloses the extrusion die (metal die 1, see Fig. 6) of claim 2, wherein: (Fig. 19 depicts the slits 33 extending from the first downstream surface of the second metal die 3 to the first upstream surface of the first plate) the slots extend from the first downstream surface of the first plate (3) toward the first upstream surface of the first plate (3), (Fig. 19 depicts the communication holes 32 of the second metal die 4 extending from the first upstream surface to the  first downstream surface) and the first feedhole portions (32) of the plurality of feed holes (32 and 213) in the first plate (3) extend from the first upstream surface of the first plate (3) toward the first downstream surface of the first plate (3); (Fig. 7 and annotated Fig. 6 depicts the second feeding holes 213 extending through the first metal die 2, from the second upstream surface to the second downstream surface) and the second feedhole portions (213) of the plurality of feed holes (32 and 213) in the second plate (2) extend through the second plate (2) from the second upstream surface of the second plate (2) to the second downstream surface of the second plate (2).

    PNG
    media_image4.png
    602
    382
    media_image4.png
    Greyscale

Fig. 19 annotated to depict the extension direction of the upstream surface extending to the downstream surface and vice versa.

Regarding claim 4, Hayashi explicitly discloses the extrusion die (metal die 1, see Fig. 6) of claim 3, (annotated Fig. 6 depicts the first upstream surface of second metal die 3 joined to the second downstream surface of first metal die 2) wherein the first upstream surface of the first plate (3) is directly joined to the second downstream surface of the second plate (2).
Regarding claim 7, Hayashi explicitly discloses the extrusion die (metal die 1, see Fig. 6) of claim 2, (Fig. 21 depicts an elastic modulus E1 3.5  times greater than E2) wherein the second elastic modulus (E1) is 50% or more greater than the first elastic modulus (E2).
Regarding claim 8, Hayashi explicitly discloses the extrusion die (metal die 1, see Fig. 6) of claim 1, ([0098-0099] the metal die 3 is a metal die made of iron alloy, thus the first material is metal) wherein the first material comprises a metal.

Claims 5-6, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20150137431 A1) as applied to claim 1 and 2, in view of Kitamura et al. (US 20150086670 A1, hereinafter “Kitamura”).
Regarding claim 5 Hayashi explicitly discloses all of the limitations of claim 2 such as extrusion die (metal die 1, see Fig. 6), and the plurality of feed holes (second feeding holes 213 on second metal die 3 and communication holes 32 on first metal die 2; see Fig. 7) comprises first feedhole portions (32) in the first plate (3) and second feedhole portions (213) in the second plate (2).
Hayashi does not explicitly disclose the limitation of claim 5 wherein a first average diameter of the first feedhole portions (32) is larger than a second average diameter of the second feedhole portions (213). 
In an analogous art, Kitamura explicitly discloses a die 1 comprising of a back hole 5, wherein the back hole 5 is a through hole for introducing a forming raw material, see Kitamura section 7 lines 1-10. Said back hole 5 is analogous to the second feedhole portions (213) disclosed by Hayashi. Kitamura further explicitly discloses a cavity 11 formed in the first plate shaped portion 7 in order to communicate with the back hole 5 which is formed in a second plate shaped portion 3 and a slit 9 formed in the first plate shaped portion, see Kitamura section 10 lines 40-60. Said cavity 11 is analogous to the first feedhole portions (32) disclosed by Hayashi. The diameter d1 of the cavity 11 is 1.01 to 1.50 (1% to 50%) greater than the diameter D1 of the back hole 5 in order to prevent deviation between the cavity 11 and back hole 5, see Kitamura Fig. 4B and section 12 lines 37-51. 
A POSITA at the time of the invention would have found it obvious at the time of the invention to modify Hayashi in view of Kitamura such that a first average diameter of the first feedhole portions (32) is 1%-50% larger than a second average diameter of the second feedhole portions (213) in order to prevent deviation between the first feedhole portions and second feedhole portions as taught by Kitamura. 
Regarding claim 6 Hayashi explicitly discloses all of the limitations of claim 2 such as extrusion die (metal die 1, see Fig. 6), and the plurality of feed holes (second feeding holes 213 on second metal die 3 and communication holes 32 on first metal die 2; see Fig. 7) comprises first feedhole portions (32) in the first plate (3) and second feedhole portions (213) in the second plate (2).
Hayashi does not explicitly disclose the limitation of claim 6 wherein a first average diameter of the first feedhole portions (32) is 5%-15% larger than a second average diameter of the second feedhole portions (213).
In an analogous art, Kitamura explicitly discloses a die 1 comprising of a back hole 5, wherein the back hole 5 is a through hole for introducing a forming raw material, see Kitamura section 7 lines 1-10. Said back hole 5 is analogous to the second feedhole portions (213) disclosed by Hayashi. Kitamura further explicitly discloses a cavity 11 formed in the first plate shaped portion 7 in order to communicate with the back hole 5 which is formed in a second plate shaped portion 3 and a slit 9 formed in the first plate shaped portion, see Kitamura section 10 lines 40-60. Said cavity 11 is analogous to the first feedhole portions (32) disclosed by Hayashi. The diameter d1 of the cavity 11 is 1.01 to 1.50 (1% to 50%) greater than the diameter D1 of the back hole 5 in order to prevent deviation between the cavity 11 and back hole 5, see Kitamura Fig. 4B and section 12 lines 37-51. 
A POSITA at the time of the invention would have found it obvious at the time of the invention to modify Hayashi in view of Kitamura such that a first average diameter of the first feedhole portions (32) is 1%-50% larger than a second average diameter of the second feedhole portions (213) in order to prevent deviation between the first feedhole portions and second feedhole portions as taught by Kitamura. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to POSITA to have the first average diameter of the first feedhole portions (32) be 5%-15% larger than a second average diameter of the second feedhole portions (213), such that the first and second average diameters correspond to the claimed range in the instant application, see ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012).
Regarding claims 9 and 11-12 Hayashi explicitly discloses all of the limitations of claim 1 such as extrusion die (metal die 1, see Fig. 6) and the first & second material (first & second material, see [0098-0099]) however, does not explicitly disclose the second material to comprise of a ceramic, metal matrix composition or tungsten carbide-cobalt.
In an analogous art, Kitamura explicitly discloses a die formed of a honeycomb structure with a first plate-shaped portion 7 and a second plate-shaped portion 3, see [0038-0037]. The first plate-shaped portion 7 is a plate-shaped member formed of tungsten carbide based cemented carbide and contains a cobalt binder, see [0053]. The tungsten carbide based cemented carbide has an especially excellent wear resistance or mechanical strength, see [0053]. The second plate-shaped portion 3 is formed of a material containing stainless steel, as stainless steel has excellent workability compared to tungsten carbide and is lower in manufacturing cost.
A POSITA at the time of the invention would have found it obvious at the time of the invention to modify Hayashi in view of Kitamura such that the second material is comprising of tungsten carbide for its mechanical strength.
Therefore, in addressing claim 9, Hayashi in view of Kitamura explicitly discloses Hayashi explicitly discloses the extrusion die (metal die 1, see Fig. 6) of claim 1, (the second material comprises of tungsten carbide which is a ceramic as it is based on cemented carbide) wherein the second material comprises a ceramic.
Therefore, in addressing claim 11, Hayashi in view of Kitamura explicitly discloses Hayashi explicitly discloses the extrusion die (metal die 1, see Fig. 6) of claim 1, wherein the second material (the second material comprises of tungsten carbide which has a cobalt binder and is therefore a metal matrix) comprises a metal matrix composite.
Therefore, in addressing claim 12, Hayashi in view of Kitamura explicitly discloses Hayashi explicitly discloses the extrusion die (metal die 1, see Fig. 6) of claim 1, wherein the second material (the second material comprises of tungsten carbide) comprises tungsten carbide-cobalt.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20150137431 A1) as applied to claim 1, in view of Asai et al. (US 20020152603 A1, hereinafter “Asai”).
Regarding claim 10, Hayashi explicitly discloses all of the limitations of claim 1 such as extrusion die (metal die 1, see Fig. 6) and the second material (second material, see [0098-0099]) however, does not explicitly disclose the second material to comprise of aluminum oxide.
In an analogous art, Asai explicitly discloses a honeycomb extrusion die comprising of a plurality of intersecting slits wherein at least a part of the die base metals is formed of aluminum oxide to improve wear resistance of the slits, see [0004]. 
A POSITA at the time of the invention would have found it obvious at the time of the invention to modify Asai in view of Kitamura such that the second material is comprising of aluminum oxide to improve wear resistance.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20150137431 A1) as applied to claim 1, in view of Imaizumi et al. (US 20180043597 A1, hereinafter “Imaizumi”) and evidenced by NPL “Handbook of Mechanical Engineering 2nd edition”.
Regarding claims 13, Hayashi explicitly discloses all of the limitations of claim 1 such as extrusion die (metal die 1, see Fig. 6) and the first & second material (first & second material, see [0098-0099]). However, Hayashi does not explicitly disclose the limitation of claim 13 wherein the extrusion die (1) to have an effective elastic modulus of 250 GPa or more. 
In an analogous art, Imaizumi explicitly discloses that the material of a die substrate can comprise of tungsten carbide based cemented carbide as it provides excellent wear resistance, see [0091].
In the NPL Handbook of Mechanical Engineering 2nd edition, Tungsten carbide is stated to have an elastic modulus of 600 GPa.
A POSITA at the time of the invention would have found it obvious at the time of the invention to modify Hayashi in view of Imaizumi such that the first and second material is comprising of tungsten carbide in order to increase wear resistance. [0066] in the specifications of the instant application define the effective die elastic modulus Ecomposite as                         
                            
                                
                                    E
                                
                                
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    e
                                
                            
                            =
                            E
                            1
                            ×
                            V
                            1
                            +
                            E
                            2
                            ×
                            V
                            2
                        
                    , wherein V1 is the volume fraction of the first material, V2 is the volume fraction of the second material, E1 is the elastic modulus of the first material, and E2 is the elastic modulus of the second material. Hayashi in view of Imaizumi discloses that both the first and second materials are tungsten carbide which has an elastic modulus of 600 GPa as evidenced by NPL “Handbook of Mechanical Engineering 2nd edition” so E1=E2=600GPa. Because V1 and V2 are volume fractions V1+V2=1, thus                         
                            
                                
                                    E
                                
                                
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    e
                                
                            
                            =
                            E
                            1
                            ×
                            V
                            1
                            +
                            E
                            2
                            ×
                            V
                            2
                            =
                            600
                            G
                            P
                            a
                             
                            
                                
                                    V
                                    1
                                    +
                                    V
                                    2
                                
                            
                            =
                            600
                            G
                            P
                            a
                        
                    .
Therefore, in addressing claim 13, Hayashi in view of Imaizumi and evidenced by NPL “Handbook of Mechanical Engineering 2nd edition” explicitly discloses the extrusion die (metal die 1, see Hayashi Fig. 6) of claim 1, further comprising an effective die elastic modulus (effective die elastic modulus Ecomposite = 600) of 250 GPa or more.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20150137431 A1) as applied to claim 1, in view of Imaizumi et al. (US 20180043597 A1, hereinafter “Imaizumi”).
Regarding claims 14, Hayashi explicitly discloses all of the limitations of claim 1 such as extrusion die (metal die 1, see Fig. 6) and the first & second material (first & second material, see [0098-0099]). However, Hayashi does not explicitly disclose the limitation of claim 14 wherein the thermal expansion of the second material being 50% to 150% of a coefficient of thermal expansion of the first material
In an analogous art, Imaizumi explicitly discloses that the material of a die substrate can comprise of tungsten carbide based cemented carbide as it provides excellent wear resistance, see [0091].
A POSITA at the time of the invention would have found it obvious at the time of the invention to modify Hayashi in view of Imaizumi such that the first and second material is comprising of tungsten carbide in order to increase wear resistance. The thermal expansion coefficient of the first material would be 100% of the thermal expansion coefficient of the second material as both are tungsten carbide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         

/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754